PER CURIAM: *
Harol Rodrigo Suarez Garcia, former federal prisoner # 29213-016, appeals the denial of his 28 U.S.C. § 2241 petition challenging his exclusion from rehabilitation programs and halfway houses. As Garcia has been released from Bureau of Prisons custody, we grant Respondents’ motion to dismiss the appeal as moot and dismiss the appeal as moot. See Calderon v. Moore, 518 U.S. 149, 150, 116 S.Ct. 2066, 135 L.Ed.2d 453 (1996). Respondents’ alternative motion for an extension of time to file a brief is denied as unnecessary.
MOTION TO DISMISS GRANTED; APPEAL DISMISSED; MOTION FOR AN EXTENSION OF TIME DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.